Jordan, Judge.
There being no approved brief of evidence contained in the transcript of the record and the clerk of the trial court having certified that there is no such brief on file in his office, and there being no assignment of error which *129can be determined without a consideration of the evidence in the case, it will be assumed that the judgment of the court below was correct. See Price v. Price, 122 Ga. 321 (50 S. E. 91).
Decided February 3, 1961.
Sam J. McFayden, Jr., for plaintiffs in error.
Byrd & Quillian, Kelley Quillian, Vaughn & Barksdale, C. B. Vaughn, Jr., contra.

Judgment affirmed.


Townsend, P. J., Carlisle and Frankum, JJ., concur.